Citation Nr: 0732017	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-38 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for duodenal ulcer with gastritis and gastroesophageal reflux 
disease (GERD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran initially requested that he be scheduled for a 
Board hearing at the RO, which was scheduled for June 21, 
2007.  However, the veteran has since cancelled his hearing 
request.  


REMAND

The record shows that outstanding medical records exist which 
need to be obtained before the Board can adjudicate the issue 
on appeal.  

In a June 2007 letter, S.M., M.D., indicated that the veteran 
was currently residing in a nursing home.  He then explained 
that, due to his inability to swallow food, the veteran had 
been nourished by a PEG-TUBE since November 2006, and had 
lost 53 pounds in six months.  Dr. S.M. further explained 
that the veteran's hiatal hernia of the esophagus produced 
reflux and caused vomiting.  According to Dr. S.M., the 
veteran was recently hospitalized from aspirating pneumonia, 
as this condition now affected his lungs. 

Unfortunately, none of these records have been associated 
with the claims file.  Therefore, the RO should attempt to 
obtain these records prior to further adjudication.  See Ivey 
v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).  

Depending on what these records show, the RO may find it 
necessary to schedule the veteran for another VA examination 
to assess the nature and severity of his duodenal ulcer with 
gastritis and GERD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the name and address of 
the nursing home facility where he was 
recently residing, as well as the name 
and address of the medical facility where 
he was recently hospitalized for 
aspirating pneumonia.  After obtaining 
any necessary authorization, the RO 
should obtain and associate with the 
claims file all records of this 
treatment.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  Thereafter, the RO may conduct any 
other development it deems appropriate, 
to include scheduling the veteran for 
another VA compensation examination (if 
possible, though not required due to the 
veteran's health and age) to determine 
the nature and severity of his duodenal 
ulcer with gastritis and GERD.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



